NUMBER 13-06-409-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 
 
MARION BARNES,								Appellant,

v.

THE STATE OF TEXAS,						         	Appellee.

 
On appeal from the Aransas County Court at Law
of Aransas County, Texas.


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Benavides and Vela

Memorandum Opinion by Justice Benavides

Appellant Marion Barnes, appearing pro se, asks us to review the legal and factual
sufficiency of the evidence supporting his conviction for taking oysters from a restricted area
in Aransas County.  Tex. Parks & Wild. Code Ann. § 76.116(a) (Vernon 2002).  Due to lack
of adequate briefing, we must affirm the judgment of the district court.  Tex. R. App. P. 38.1.
We recognize that persons who appear pro se are entitled to greater leniency when
construing the meaning of their pleadings.  Wheeler v. Green, 157 S.W.3d 439, 444 (Tex.
2005).  Nevertheless, pro se litigants are not exempt from the rules of procedure.  Id.  (citing
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978)).  An appellant's brief,
for example, "must contain a clear and concise argument for the contentions made, with
appropriate citations to authority and to the record."  Tex. R. App. P. 38.1(h) (emphasis
added).  This court cannot remedy deficiencies in a litigant's brief or provide an adequate
record when none is presented by the appellant.  Green v. Kaposta, 152 S.W.3d 839, 841
(Tex. App.-Dallas 2005, no pet.).
In the instant case, Barnes's argument contains no citations to case law, statutory
authority, the clerk's record, or the reporter's record.  The brief, therefore, fails to meet even
the most lenient and rudimentary application of the rules of appellate procedure. Without
an argument to evaluate, we have no case to decide.
Therefore, we AFFIRM.

							_________________________
							GINA M. BENAVIDES,
							Justice
Do not publish.				
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 23rd day of August, 2007.